Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rennie Otis Price appeals the district court’s order granting his 18 U.S.C. § 3582(c) (2006) motion. Price argues that he should have received a lower sentence after application of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). This claim is without merit. See United States v. Dunphy, 551 F.3d 247, 251-53 (4th Cir.) (holding that Booker does not apply in § 3582 proceedings), cert. denied, — U.S.-, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.